Citation Nr: 1735436	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-27 673a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for microvascular disease. 

2.  Entitlement to service connection for headaches, to include as secondary to microvascular disease. 

3.  Entitlement to service connection for degenerative bone loss in the upper and lower jaw bones. 

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1983 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.

These matters were previously before the Board in July 2017, at which time they were remanded for further development. 

The Veteran filed substantive appeals for these matters in October 2012 and March 2016, and requested a Board hearing.  In August 2017, the Veteran submitted correspondence indicating that he wished to cancel his scheduled Board hearing and have his case moved forward for a decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran received two VA examinations in March 2012 for his headaches and a medical opinion with regards to his microvascular disease.   The examiner noted a current diagnosis of migraines, but opined that it was unlikely his headaches were related to service.  The examiner found a lack of evidence for migraines in service and also noted that hypertension does not cause migraines (the Veteran is service connected for hypertension), but did not address the Veteran's assertion that his migraine headaches began in 2005 (he was discharged from service in 2005).  The examiner also opined that the Veteran's microvascular disease was not related to service, but did not provide a rationale.  As such, the Board finds the March 2012 VA examinations and resulting opinions are incomplete.  

The Veteran also received a dental VA examination in January 2005, and the examiner noted orthodontic procedures were done in service in 1993 and 1998.  The examiner, however, did not provide an opinion as to whether the Veteran's dental disability was related to service.

Finally, the Veteran received a VA examination in October 2010 for chronic fatigue, and the examiner opined that his chronic fatigue may be secondary to his underlying obstructive sleep apnea.  The Veteran, however, has not received a VA examination for his sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding treatment records with the claims file, including Dental Questionnaires dated August 25, 1998, September 7, 1999, January 7, 2001, December 4, 2001, May 31, 2002, June 12, 2003, and June 18, 2004. All efforts to obtain these records must be documented into the Veteran's electronic record.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and etiology of the Veteran's microvascular disease.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed microvascular disease is due to an event or incident of the Veteran's period of active service.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and etiology of the Veteran's diagnosed headache condition.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed headache condition is due to an event or incident of the Veteran's period of active service.  

The examiner should also opine whether it is at least as likely as not that the Veteran's headache condition was caused or aggravated by the Veteran's microvascular disease. 

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and etiology of the Veteran's degenerative bone loss in the upper and lower jaw bones.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the degenerative bone loss in the upper and lower jaw bones is due to an event or incident of the Veteran's period of active service.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and etiology of the Veteran's sleep apnea.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the sleep apnea is due to an event or incident of the Veteran's period of active service. 

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  
  
6.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

